Name: Council Regulation (EEC) No 3825/85 of 20 December 1985 concerning the conclusion of Agreements in the form of an exchange of letters between the European Economic Community on the one hand and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, on the arrangements applicable to trade between Spain and Portugal on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland respectively on the other, from 1 January to 28 February 1986
 Type: Regulation
 Subject Matter: Europe;  cooperation policy
 Date Published: nan

 No L 370/26 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3825/85 of 20 December 1985 concerning the conclusion of Agreements in the form of an exchange of letters between the European Economic Community on the one hand and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, on the arrangements applicable to trade between Spain and Portugal on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland respectively on the other, from 1 January to 28 February 1 986 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 179 and 366 thereof, Having regard to the proposal from the Commission , Whereas, pursuant to the Act of Accession of Spain and Portugal, the Agreements of 22 July 1972 and of 5 October 1973 as well as the arrangements between the European Economic Community on the one hand and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, are to be applied by the Kingdom of Spain and the Portuguese Republic as from 1 January 1986 ; Whereas it is necessary nevertheless to conclude with those countries , protocols establishing adjustments and the transitional measures required for the application of the said Agreements and arrangements ; Whereas the Commission has conducted negotiations in this connection with the abovementioned countries which have resulted in Agreements on the arrangements appli ­ cable to trade between Spain and Portugal , on the one hand, and the abovementioned countries on the other, for the period from 1 January to 28 February 1986 ; Whereas the negotiations are continuing with regard to the transitional arrangements to apply after 28 February 1986, and whereas this Regulation is without prejudice to the outcome of those negotiations ; Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion of Spain and Portugal , the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act of Accession , these measures entering into force only subject to and on the date of the entry into force of this Treaty, HAS ADOPTED THIS REGULATION : Article 1 The Agreements in the form of an Exchange of Letters between the European Economic Community on the one hand and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confed ­ eration respectively on the other, on the arrangements applicable to trade between Spain and Portugal on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland respectively on the other, from 1 January to 28 February 1986, are hereby approved on behalf of the Community. The texts of the Agreements are attached to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements referred to in Article 1 in order to bind the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS